Citation Nr: 0526198	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  00-14 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an earlier effective date for service 
connection of post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


WITNESS AT HEARING ON APPEAL

Veteran   

INTRODUCTION

The veteran had active service from November 1971 to December 
1973.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.     


FINDINGS OF FACT

1.	The RO received the veteran's original PTSD service 
connection claim on December 21, 1989.

2.	The RO denied the veteran's original service connection 
claim in a rating decision dated in April 1990.  

3.	The RO's April 1990 rating decision remained in open 
appellate status until the Board denied the veteran's claim 
in February 1999.  

4.	The veteran did not appeal the February 1999 Board 
decision, which therefore became final.  

5.	The February 1999 Board decision hinged on the absence in 
the record of evidence supporting the veteran's claim to 
service in Vietnam.  

6.	On October 6, 1999, the veteran filed a claim to reopen 
his PTSD service connection claim.  

7.	In support of his claim to reopen, the veteran submitted 
evidence, recently retrieved from the National Personnel 
Records Center, which showed that he had in fact served in 
Vietnam.  

8.	A Board decision dated in November 2002 found this 
evidence to be new and material evidence, and therefore 
reopened the veteran's claim.  Ultimately, in this same 
decision, the Board denied the veteran's service connection 
PTSD claim.  

9.	In January 2004, following a remand by The United States 
Court of Appeals for Veteran Claims, the Board granted 
service connection for the veteran's PTSD.  

10.	In March 2004, the RO granted the veteran an effective 
date of October 6, 1999, the date on which the RO received 
the veteran's claim to reopen his service connection claim.  


CONCLUSION OF LAW

The criteria for an effective date of December 21, 1989, for 
the award of service connection for PTSD, have been met.  38 
U.S.C.A. §§ 5107, 5110(a), (b)(1)
(West 2002);  38 C.F.R. §§ 3.1(p), 3.156(c), 3.160(b), 
3.400(b)(2), (q)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist:

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  




The Merits of the Claim to an Earlier Effective Date:

A.	Law and Regulations 

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.    

A claim reopened after final disallowance is a claim that has 
been denied in an unappealed Board or rating decision, but 
has been reopened with new and material evidence.  38 
U.S.C.A. §§ 5108, 7105.  

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This includes official service 
department records which presumably have been misplaced and 
have now been located and forwarded to VA.  38 C.F.R. § 
3.156(c); see also 38 C.F.R. § 3.400(q)(2).  

B.	Background 

This matter involves a long and complex procedural history 
dating back to the veteran's original PTSD claim on December 
21, 1989.  The matter is now before the Board for an 
effective date determination.  

In relevant part, the Board granted service connection for 
the veteran's PTSD in January 2004.  The RO executed this 
decision in a March 2004 rating decision, granting an 
evaluation of 100 percent, and setting October 6, 1999 as the 
effective date.  The RO found this an appropriate effective 
date because it was on that date that the veteran filed a 
claim to reopen his PTSD claim.  The original PTSD claim had 
been previously denied by the Board in February 1999.  As the 
veteran had not appealed that decision, the RO construed that 
decision as final.  Of note is that the veteran's original 
PTSD claim had remained in open appellate status from date of 
claim on December 21, 1989 until the Board decision in 
February 1999.  

In an April 2004 notice of disagreement (NOD), the veteran's 
representative disagreed with the RO's assignment of the 
October 6, 1999 effective date.  He argued for an earlier 
effective date of December 19, 1989, the date on which the 
veteran filed his original PTSD service connection claim.  

In support, the veteran's representative stated the following 
- the February 1999 Board decision, which ultimately denied 
the veteran's original PTSD service connection claim, rested 
on a flawed assumption rooted in the VA's failure to retrieve 
relevant records in the government's possession.  The 
representative relies on 38 C.F.R. § 3.156(c) for support.  

The Board based its February 1999 denial on the absence of 
evidence showing that the veteran served in Vietnam, as he 
had claimed.  The Board stated, "[i]n reviewing the record, 
the undersigned finds that all of the appellant's PTSD 
diagnoses are based upon his fictitious recitation of 
experiences in Vietnam.  However, the record is absolutely 
clear that the appellant had no service in Vietnam, much less 
saw combat in that country."  The Board later characterized 
the veteran's claims to service in Vietnam as "inherently 
incredible[.]"    

In October 1999, when the veteran filed his claim to reopen, 
he submitted evidence - which he personally retrieved from 
the National Personnel Records Center (NPRC) - demonstrating 
that he had in fact served in Vietnam.  This evidence 
ultimately factored into the Board's January 2004 service-
connection grant for PTSD.  

C.	Analysis

The February 1999 Board decision became a final decision 
because the veteran never appealed it.  And the veteran's 
October 6, 1999 claim became a "claim reopened."  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As such, the apparent 
correct decision here is to find the date of the "claim 
reopened" the effective date.  That would make October 6, 
1999 the appropriate effective date.    

Upon closer examination, however, this case presents 
additional factors to consider.  It appears that the February 
1999 Board decision was based on inaccurate information; or 
more accurately, on the absence of accurate information.  As 
the veteran's representative points out in the veteran's 
April 2004 NOD, the Board decided the veteran's PTSD claim 
without the benefit of documents subsequently obtained by the 
veteran from the NPRC.  And in the absence of these 
documents, the Board hinged its decision - denying the 
validity of the veteran's claimed stressors in Vietnam - on 
the then-apparent fact that the veteran had never served in 
Vietnam.    

Ultimately, of course, the premise of the February 1999 Board 
decision proved untrue.  As the documents submitted by the 
veteran demonstrate, he did in fact serve in Vietnam.  And 
based on this information, the Board subsequently found 
sufficient evidence of record to grant the veteran service 
connection for his PTSD.  

The preclusive effect of final Board decisions is, of course, 
well settled.  There are exceptions, however, to the scope of 
the finality.  Cf. Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  The pivotal factor is that the provisions of 38 
C.F.R. § 3.156(c) and 38 C.F.R. § 3.400(q)(2) otherwise make 
no sense unless they represent a departure from the 
application of conventional finality considerations.  See 
also Sears v. Principi, 349 F.3d 1326, 1331(Fed. Cir. 2003). 

Given this, the Board finds that this is an appropriate case 
in which to apply 38 C.F.R. § 3.156(c) and 38 C.F.R. § 
3.400(q).  In so doing, the Board finds that the February 
1999 Board decision can no longer preclude the veteran's 
original service connection claim for PTSD.  And, as the 
veteran's original claim remained in open appellate status 
from December 21, 1989 until that February 1999 Board 
decision, the Board finds that the veteran's original claim 
has remained in appellate status.  As such, the Board finds 
the December 21, 1989 date of claim the correct effective 
date here.  


ORDER

Entitlement to an earlier effective date of December 16, 
1989, for service connection for PTSD is granted.      



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


